Citation Nr: 1031712	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-03 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for amnesia.  

2.  Entitlement to service connection for residuals of a head 
injury, to include migraines.  

3.  Entitlement to service connection for a psychiatric disorder, 
to include depression, posttraumatic stress disorder (PTSD), and 
psychogenic fugue.


REPRESENTATION

Appellant represented by:	Michael L. Varon, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which, in pertinent part, denied entitlement to service 
connection for residuals, head injury, migraines, depression, and 
PTSD and found that new and material evidence had not been 
received to reopen a claim for entitlement to service connection 
for amnesia.

The Veteran provided testimony before the undersigned at a 
hearing at the RO in April 2010.  A transcript is of record.  

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various 
characterizations of the issue throughout the appeal, the Board 
must make an independent determination as to whether new and 
material evidence has been presented to reopen the claim of 
service connection for amnesia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The record indicates that the Veteran was in receipt of Social 
Security Administration (SSA) disability benefits.  An SSA 
Inquiry appears to show that there was a final determination 
allowance but does not provide any specific information as to 
disability.  The inquiry further noted a payment of Supplement 
Security Income (SSI) in May 2007.  VA medical center (VAMC) 
treatment records note that the Veteran reported receiving 
various amounts of monthly SSI or SSA benefit payments.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the 
SSA's disability determination and any related medical records 
have not yet been associated with the claims file, a remand is 
necessary to obtain these records.  Cf. Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010) (VA is required only to obtain SSA 
records when they may be relevant to the claim).  

Therefore, attempts should be made to acquire any SSA records 
relating to the Veteran's claims for disability.  This must be 
done before the Veteran's claim can be further adjudicated as the 
information requested may include medical records relevant to the 
issue before the Board.

Furthermore, the record demonstrates medical diagnoses of 
traumatic brain injury, migraine headaches, mild mental 
retardation, and seizure disorder.  The Veteran has asserted 
during VAMC and Veteran Center treatment since 1998 and during 
the April 2010 hearing before the Board that he was hit on the 
back of the head by a utility pole during service and that he has 
since developed residuals of that head injury, including memory 
loss, decreased cognitive functioning, and migraine headaches.  

Moreover, the Veteran has been diagnosed with depression, 
schizophrenia, and psychogenic fugue.  Dorland's Illustrated 
Medical History states that psychogenic fugue, otherwise known as 
dissociative fugue, is a pathological state of altered 
consciousness in which an individual may act and wander around as 
though conscious but with behavior not directed by the complete, 
normal personality, often associated with amnesia for the past or 
partial to total confusion about identity or assumption of a new 
identity.  Dorland's Illustrated Medical History, 31st Edition, 
page 759.  This condition is usually related to emotional 
conflicts due to some traumatic, stressful, or overwhelming 
event, remits spontaneously, and rarely occurs.  Id.  The Veteran 
reported during VA examinations in March 1994, the same month 
psychogenic fugue was diagnosed, that he sustained head trauma in 
the early 1970s as well as during service, and that his amnesia 
began around 1975 when he became estranged from his wife and 
daughter.  

The Veteran has provided multiple accounts of various in-service 
injuries, several of which do not appear to be possible as they 
involved overseas military service and the Veteran's DD 214 does 
not show that he ever served overseas.  Moreover, later treatment 
records indicate that the Veteran has reported that he has never 
been married.  However, he has consistently described the head 
injury where he was hit on the head with a utility pole since 
1998.  There is an actual indent in the back of the Veteran's 
head, as demonstrated during the Board hearing.  Moreover, as 
discussed above, his inconsistency may be a symptom of a 
psychological disorder.  

The Board finds that based on the medical evidence of record and 
the Veteran's testimony, a VA examination is required to 
determine the nature of his current physical and psychological 
disabilities and whether any diagnosed disability is 
etiologically related to an in-service head injury.   

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction 
(AOJ) should obtain from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The Veteran should be afforded a new 
VA examination to determine whether he has 
any current residuals of a head injury 
that occurred in service.  

The examiner should provide an opinion as 
to whether any diagnosed disability, as 
likely as not, had its onset in service or 
is the result of a disease or injury in 
service.

The examiner should provide a rationale 
for the opinions that takes into account 
the Veteran's reports of his history and 
symptoms.  Although service treatment 
records may be silent, the Veteran's 
reports of in-service injury are competent 
and must be weighed with the other 
evidence of record.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide reasons why this 
is so, and should report whether there is 
additional evidence that would permit the 
opinion to be made.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


